This appeal is prosecuted from a conviction had in the county court of Craig county, in which the defendant was found guilty of a breach of the peace, and was sentenced to pay a fine of fifty dollars. The testimony of several witnesses to the effect that plaintiff in error was cursing and swearing and using profane and obscene language is practically undisputed. A careful consideration of the errors assigned and argued in the brief disclose no sufficient reason for reversing the judgment. The motion to set aside, and the demurrer to the amended information were properly overruled. Other errors assigned are purely technical, and would have no bearing upon the conclusion reached by the jury. In the language of the statute, this court "must give judgment without regard to technical errors or defects or to exceptions which do not effect the substantial rights of the parties." It is our opinion that plaintiff in error had a fair trial. It follows that the judgment should be, and it is hereby, affirmed. *Page 657